DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 12/09/2019, has been entered.

     Claim 2, 8, 9, 13-22, 28, 30-35 and 39-53 have been canceled.     

     Claims 3-7, 10-12, 23-27 and 36-38 have been amended.

      Claims 54-55 have been added

      Claims 1, 4-7, 10-12, 23-27, 29, 36-38, 54 and 55 are pending.

3. Sequence Compliance.
    
     This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821-1.825.
      
     Applicant is required to identify all sequences with the appropriate SEQ ID NOS., including those disclose in paragraph [029] of the specification.

      Gly-Pro-Leu-Gly-Ile-Ala-Gly-Gln
      Ala-Val-Arg-Trp-Leu-Leu-Thr-Ala  
      Arg-Arg-Arg-Arg-Arg-Arg-Arg-Arg

     Applicant is required to identify all sequences with the appropriate SEQ ID NOS.

4.  Consistent with Written Opinion of the International Searching Authority for the corresponding PCT/US18/020307, filed 08/28/2019, in the instant application;
     the instant claims lack unity of invention by not providing a contribution over the prior art teachings cited herein.

5.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     The species are as follows: 





In addition to electing a Group from above,
      A) Applicant is required to elect whether the Fc1 and the Fc2 each independently comprise    
             one or more amino acid substitutions (e.g., see claim 7) 
             OR does NOT comprise substitutions,
             and
              if applicant elects comprising amino acid substitutions from the specification,
              then applicant is required to elect specific substitutions.
    
       AND

       B) Applicant is required to elect whether the iVH and iVL each independently comprises 
            one or more mutations that prohibit target binding of said domains (e.g., see claim 10) 
            OR does NOT comprise mutations
            and
             if applicant elects comprising amino acid substitutions,
             then applicant is required to elect specific mutations from the specification.

        AND
          C)  Applicant is required to elect a species of target selected from those recite in claim 26 
             (e.g., CD27, CD40, OX40, etc.).

        AND     

        D)  Applicant is require to elect at least one protease cleavage site from those recited in 
               claim 27 (cysteine protease, aspartate protease, etc.). 

6.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.
     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 22, 2021